                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAL

               V.
                                                      NO.   20-048
PHILIP ELVIN RIEHL

                            CONDITIONS OF PRETRIAL RELEASE




Defendant is JJ:leased on bail in the amount of: $
      ~ 0/R
      ___ cash
      ___ secured by:
               ___ %cash
               _ _ property at:
               _ _ Waiver of Clerk's office requirements




 ✓Defendant s~port to Pretrial Services:
                        as directed by Pretrial Services.
                        times per week in person.
                        times per week via telephone.

       Defendant shall submit to random drug testing as directed by Pretrial Services.
       Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial
       Services.
       Defendant shall submit to electronic monitoring at the following address:




               24 hours a day (Defendant may leave this residence to visit with counsel, and to
      attend medical appointments and religious services, all with prior approval of Pretrial
      Services.)

      ___ Defendant is permitted to continue working outside the home, but shall submit to
      curfew between the hours of - - - - - - - ~ during which electronic monitoring will
      be in place. (Otherwise, defendant may leave this residence to visit with counsel, and to
      attend medical appointments and religious services, all with prior approval of Pretrial
      Services.)
               ✓Defendant shall surrender and/or refrain from obtaining any firearms.




                    -
                     at:


                                                                                                                             ~
OTHERCONDITIONS:
           I   cl O•- ,-., ·-       rf' •
                                            IL<- c!l,,~.,\__-t'
                                                        ~    /) \ , ~
                                                                                 ,;hlo~ ~~----:
                                                                           pl <..C~~    °'--{_   <l
                                                                                                      ~            t;2r~~.~.LI
                                                                                                      l,........,_,._   t
                                                                                                                            1.
""-, ,""-t-L                    o.....tt-\:,,,.,- f.   or                                                               ~
                                                       ~~
                       L~                                   l;:.:..1 ·--                               ,
~=-        "--Y -,__~rl•'(~t .._,..'\-,v-                          , .,, \...,., ~.~1...l Ac o -
         As a further condition of release, defendant shall not commit a Federal, State, or local crime
during the period of release. The commission of a Federal offense while on pretrial release will
result in an additional sentence of a term of imprisonment of not more than 10 years, if the offense is
a felony; or a term of imprisonment of not more than 1 year, if the offense is a misdemeanor. This
sentence shall be in addition to any other sentence.

           It is so ORDERED this 27th day of February, 2020.

                                                                  BY THE COURT:


                                                                 CA
                                                                  EDWARD G. SMITH
                                                                  U.S. DISTRICT JUDGE
